department of the treasury internal_revenue_service washington d c tex eneney ano sep uniform issue list se tep atl legend taxpayer a taxpayer b company m individual a irav iraw ira x iray account m amount a amount b amount c amount d dear this letter is in response to a ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b file their income_tax retum as married_filing_jointly they both had iras individual_retirement_accounts as described in sec_408 of the gode ira v and ira w respectively with company m ‘taxpayer a was aware that he and his wife were required to begin withdrawals from their iras when they attained age taxpayers a and b each attained age in date and date respectively during date they went to company m to make arrangements for taking their required minimum distributions company m told taxpayers a and b that they had two options available to them they could elect to withdraw the required minimum distributions from their ras but could not withdraw more than the required_minimum_distribution in each subsequent year or they could withdraw the entire amount from their iras and invest the proceeds in a taxable certificate of deposit with company m based on the options company m presented them taxpayers a and felt that a complete withdrawal from their iras was the only prudent choice and assented to the conversion of their iras into certificates of deposit with company m on date taxpayer a withdrew amount a from ira v and deposited amount a into account m a taxable account with company m similarly on date taxpayer b withdrew amount b from ira w and deposited amount b into account m on date taxpayers a and b met with individual a to have their federal and state_income_tax retums prepared during that meeting individual a discovered a form 1099-r for taxpayer a and a form 1099-r for taxpayer b reporting a distribution from their respective iras iras v and w individual inquired as to the rationale for the liquidation of the iras and then informed taxpayers a and b that company m had provided erroneous advice regarding their ira distribution options taxpayers a and b had attempted to comply with the requirement that they begin to receive at least the required_minimum_distribution from their iras they did net otherwise need to access their ira funds and did not spend the funds withdrawn from the iras sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code based on the above facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amounts a and b contained in sec_408 d of the code on date taxpayer a withdrew amount c from account m and deposited it into ira x m and deposited it into ira y similarly on date taxpayer withdrew amount d from account sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is inctudible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d '3 does not apply to any amount describad in sec_408 3xa i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider ail relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postat error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b consistent with their assertion that their failure to accomplish a timely rollover was caused by errors committed by a financial_institution is therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount a from ira v and amount b from ira w taxpayer a is granted a period of days from the issuance of this ruling letter to roll over no more than amount a minus ail required minimum distributions taxpayer b is granted a period of days from the issuance of this ruling letter to roll over no more than amount b minus all required minimum distributions provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a minus all required minimum distributions and amount b minus all required minimum distributions will be considered rollover_contributions within the meaning of sec_408 a of the code any amount in excess of amount a minus all required minimum distributions contributed to ira x will be considered excess_contributions subject_to the tax on excess_contributions imposed by sec_4973 of the code any amount in excess of amaunt b minus all required minimum distributions contributed to ira y will be considered excess_contributions subject_to the tax on excess_contributions imposed by sec_4973 of the code this ruling dees not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at sincerely yours cinlfor-h vibe employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
